Delaney, J. Claimant filed Ms claim on December 22, 1948, alleging that on the evening of December 24, 1947, at about. 8:30 P. M. while driving his 1939 Dodge four-door sedan, automobile at a moderate rate of speed on State Highway-No. 37 between Olmsted, Illinois, and Mound City, Illinois, in Pulaski County, said claimant struck a hole in the pavement as he entered a curve in the road; that claimant lost control of his automobile causing said automobile to overturn twice, damaging the automobile beyond repair, and claimant also alleges that he sustained' personal injuries. The record consists of the complaint, transcript of' evidence and claimant’s waiver of brief. The evidence-shows that a hole measuring 3 feet long, 18 to 24 inches, wide, and 3 inches deep developed in the paved road’ near the center line of said highway and that a highway maintenance employee of respondent had knowledge of this damaged pavement for four or five days prior to the-accident. The evidence further shows that the claimant’s automobile had a value of approximately $1,200.00 at the time of the accident; that it was a total wreck and that claimant sold the damaged automobile for the sum of $300.00. The evidence further shows that claimant'received minor-injuries and had a doctor bill for treatment administered to him by Dr. Hudson in the amount of $25.00. ■ The evidence fails to prove damages for ,use of automobile, loss of wages aud physical suffering for injuries sustained as ■set forth in claimant’s complaint; that as a direct and proximate result of the negligence of the respondent claimant is entitled to an award in the sum of $900.00 representing the actual loss he sustained on his automobile and the sum of $25.00 representing professional services rendered by his doctor. The evidence further shows that the claimant was the sole owner of the automobile which was damaged. An award is therefore entered in favor of claimant, “Wayne Caudle, for the sum of $925.00.